Citation Nr: 1512052	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active duty service from August 1994 to May 1996.  The appellant is seeking recognition as the Veteran's adoptive daughter for DEA benefits purposes.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 administrative decision in which the RO denied the appellant's claim for DEA benefits under 38 U.S.C.A. § Chapter 35.  The appellant filed a notice of disagreement (NOD) in August 2012.  A statement of the case (SOC) was issued in February 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in March 2013. 

The matter was remanded by the Board in November 2013, and has been returned to the Board following action by the Agency of Original Jurisdiction (AOJ).

The record before the Board consists of a paper claims folder as well as an electronic record known as Virtual VA/VBMS.  


FINDING OF FACT

Appellant has not submitted required documentation that she is the adopted daughter of the Veteran; she failed to present either a Judgement of Adoption or Certificate of Adoption or a certified copy of her revised birth certificate showing that she is the adopted daughter of the Veteran.




CONCLUSION OF LAW

The basic eligibility requirements for entitlement to DEA benefits under 38 U.S.C.A., Chapter 35, are not met.  38 U.S.C.A. §§ 3500, 3501, 3510, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.57, 3.807 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are inapplicable to claims such as the one addressed in this decision.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in that case was not found in Title 38, United States Code, Chapter 51.  Likewise, the statute at issue in this appeal is found in Chapter 35.  In any event, the appellant has been informed, via an April 2012 letter and February 2013 statement of the case, of the nature of the evidence needed to substantiate her claim.  She also had the opportunity to submit written argument and evidence in support of this claim.  In November 2013, the Board remanded the matter in order to afford her the opportunity to provide evidence necessary to support her claim, either a Judgement of Adoption or Certificate of Adoption or a certified copy of her revised birth certificate showing that she is the adopted daughter of the Veteran.  She was sent such a letter in January 2014.  All evidence necessary for the determination that needs to be made has been obtained.  Consequently, no further notification or assistance is necessary. 

The Board is satisfied that the facts relevant to this claim have been properly developed and there is no further action that should be undertaken to comply with the provisions of the VCAA or the implementing regulations. Additionally, in the instant case, it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant claims that she is entitled to DEA benefits as an adopted child of the Veteran and that she was supported by the Veteran prior to becoming of legal age.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2014).

The term "child" of a veteran includes, in pertinent part, a child legally adopted before the age of 18 years and who, before reaching the age of 18 years, became permanently incapable of self-support.  The term "adopted child" means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57 (2014). 

Evidence to establish the fact of adoption includes a copy of the decree of adoption or a copy of the adoptive placement agreement.  If a jurisdiction requires petition to the court for release of adoption documents or information, or where release of such documents or information is prohibited, a copy of the child's revised birth certificate may substitute for a decree of adoption where a child is adopted into a veteran's family.  38 C.F.R. § 3.210 (2014).

Photocopies of documents necessary to establish birth or relationship are acceptable as evidence only if VA is satisfied that the copies are genuine and free from alteration.  Otherwise, VA may request a copy of the document certified over the signature and official seal of the person having custody of such record.  38 C.F.R. § 3.204(c) (2014). 

In the instant case, the evidence currently of record consists of a photocopy of a notarized Act of Adoption indicating that the Veteran was adopting the appellant as her biological child in March 2012.  The appellant has also submitted a copy of a March 2011 Certification of Birth listing "Antoinette Renee Turner" as her mother.  In a March 2013 report of contact, a VA employee indicated that that the appellant was waiting for her revised birth certificate to arrive in the mail.  However, as noted by the Board in the November 2013 remand, such a revised birth certificate was not contained in the record.  The Board noted in November 2013 that such document is necessary before determining whether the appellant meets the regulatory requirements to be considered a child of the Veteran for educational benefits purposes. 

Also in the November 2013 remand, the Board observed that the Veteran's home state of Louisiana is a jurisdiction that requires petition to the court for release of adoption documents or information.  See, e.g., Louisiana Department Of Health and Hospitals, State Registrar and Vital Records, Adoption Information, http://www.dhh.louisiana.gov/index.cfm/page/680 (detailing that after Vital Records completes the process for the new birth certificate, the original birth certificate and other evidentiary documents become part of the confidential and sealed record.  This sealed record cannot be reopened, unless ordered by a court of competent jurisdiction.)

Thus, to the extent that the record did not contain a certified copy of the Judgment of Adoption or Certificate of Adoption, the matter was remanded in order that a certified copy of the revised birth certificate could be obtained.  

The Board requested that appellant provide either a certified copy of the Judgment of Adoption or Certificate of Adoption regarding her adoption by the Veteran or, if unavailable, a certified copy of the revised birth certificate establishing that she is the adopted daughter of the Veteran.  She was informed that it was necessary that such document(s) be certified over the signature and official seal of the person having custody of such record.

Appellant was sent a letter by the AOJ in compliance with the remand in January 2014.  Appellant did not provide a response, and in March 2014 the AOJ issued a supplemental statement of the case (SSOC) noting that chapter 35 benefits were unestablished.  It noted that the appellant did not respond to the letter and, even if she had, the record reflects she was over 18 at the time of her adoption so she was not eligible for these benefits.  

Thereafter, the Veteran submitted a copy of the Act of Adoption already of record, as well as a certified copy of the aforementioned birth certificate showing appellant as the daughter of A.R.M. and H.L.J., born December [redacted], 1993.  

As detailed, the law requires that to be a "child" of the Veteran, the individual must be a child legally adopted before the age of 18 years.  In this case it is not demonstrated that the appellant was adopted by the Veteran before the age of 18 years and in fact it indicates that the adoption took place when she was 18.  

To the extent the appellant seeks equitable relief as the Veteran's adopted child, regardless how compelling her case may be, no equity can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). 

While the Board is sympathetic to the appellant's claim, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific.  The Board is bound by these criteria and without the authority to grant benefits on any other basis.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


